UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1906


JAMES J. ROWE, and; SHARON H. ROWE,

                Plaintiffs – Appellants,

          v.

AURORA COMMERCIAL CORP., f/k/a Aurora Loan Services, Inc.,
a Delaware Corporation; NATIONSTAR MORTGAGE, LLC, a Texas
Limited Liability Company,

                Defendants – Appellees,

          and

CITIBANK, N.A.; LEHAM XS         TRUST   MORTGAGE   PASS-THROUGH
CERTIFICATES, SERIES 2005-6,

                Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, Senior
District Judge. (5:13-cv-21369)


Submitted:   January 29, 2015                Decided:   April 7, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Lee Javins, II, Guy R. Bucci, Mark A. Barney, BUCCI, BAILEY &
JAVINS, LC, Charleston, West Virginia, for Appellants. John C.
Lynch, Jason E. Manning, TROUTMAN SANDERS LLP, Virginia Beach,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Appellants       James     and       Sharon     Rowe    appeal    from       the

district court’s order dismissing their civil action contesting

the   terms     related    to   a    note       of   obligation      on     their       real

property   in    South    Carolina     against       the    loan    servicers.           The

Rowes also appeal the district court’s determination in the same

order that granting the Rowes leave to amend their complaint to

add additional claims would be futile because the claims were

barred or did not state a claim.                     The Rowes argue that the

district court erred in: (1) finding that they did not state a

claim for actual fraud; (2) not sufficiently ruling on their

constructive fraud claim; (3) denying leave to amend to add a

claim   under    the    South   Carolina        Consumer     Protection          Code    for

unconscionable conduct; and (4) finding that it would be futile

to assert claims against the creditor under the Truth in Lending

Act because the statute of limitations had run and there were

insufficient or inapplicable circumstances of equitable tolling.

We affirm.

           We review the grant of a motion to dismiss for failure

to state a claim de novo.            Weidman v. Exxon Mobil Corp., __ F.3d

__, 2015 WL 103954, *4 (4th Cir. Jan. 8, 2015) (No. 13-2007).

“To   survive    a     motion   to   dismiss,        a   complaint        must    contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”                        Ashcroft v. Iqbal,

                                            3
556    U.S.   662,     678    (2009)     (quoting       Bell    Atlantic      Corp.    v.

Twombly, 550 U.S. 544, 570 (2007)).                   “The plausibility standard

is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.”

Ashcroft, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570);

see also Francis v. Giacomelli, 588 F.3d 186, 192 n.1 (4th Cir.

2009) (noting that the Conley v. Gibson, 355 U.S. 41, 45-56

(1957), standard was explicitly overruled in Twombly, 550 U.S.

at 562-63)).

              “On appeal from a motion to dismiss under Federal Rule

of    Civil   Procedure       12(b)(1),    we       review   the     district    court’s

factual findings with respect to jurisdiction for clear error

and the legal conclusion that flows therefrom de novo.”                           In re

KBR, Inc., Burn Pit Litig., 744 F.3d 326, 333 (4th Cir. 2014)

(citation and internal quotations omitted), cert. denied, 2015

WL 231968 (U.S. Jan. 20, 2015) (No. 13-1241).                        “On review of a

Rule 12(b)(6) dismissal, we consider a case de novo,” evaluating

“whether      the    complaint        states    a    claim     to    relief     that   is

plausible     on     its     face.”      United       States    ex    rel.    Oberg    v.

Pennsylvania Higher Educ. Assistance Agency, 745 F.3d 131, 136

(4th   Cir.    2014)       (citations    and    internal       quotations     omitted).

“Generally, we review a district court’s denial of a motion for

leave to amend for abuse of discretion,” “[b]ut where, as here,

the district court denied such a motion on grounds of futility,

                                           4
we employ the same standard that would apply to our review of a

motion to dismiss.”         United States ex rel. Ahumada v. NISH, 756

F.3d 268, 274 (4th Cir. 2014) (citations and internal quotations

omitted).

              We    have   carefully     reviewed   the   briefs   and    record

before us and, with the appropriate standards of review in mind,

conclude that the district court did not err in granting the

motion   to    dismiss     the   contested    claims   and   denying   leave   to

amend the complaint as to the claims the Rowes unsuccessfully

sought   to        add.     Rowe    v.    Aurora    Commercial     Corp.,      No.

5:13-cv-21369 (S.D. W. Va. Aug. 1, 2014).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                          5